1 N.Y.3d 614 (2004)
808 N.E.2d 1268
777 N.Y.S.2d 9
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
BYRON SHELTON, Appellant.
Court of Appeals of the State of New York.
Decided February 19, 2004.
*615 William G. Kastin, New York City, and Lynn W.L. Fahey, for appellant.
Richard A. Brown, District Attorney, Kew Gardens (Jennifer Hagan of counsel), for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant's claim that the trial court misapplied the "prompt outcry" exception to the hearsay rule when it permitted the complainant's daughter to testify lacks merit. An outcry of rape is prompt if made "at the first suitable opportunity" (People v O'Sullivan, 104 NY 481, 486 [1887]) and "is a relative concept dependent on the facts" (People v McDaniel, 81 NY2d 10, 17 [1993]). In determining that the complaint here was prompt, the trial court properly considered that the rape occurred late at night, that defendant warned complainant not to tell anyone, and that defendant lived in the same apartment building as the 81-year-old complainant.
Defendant's preserved objections to the prosecutor's summation do not merit reversal of the conviction.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.